Citation Nr: 0009403	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-27 870	)	DATE
	)
	)
                                                        
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1941 to 
November 1945.
He died in March 1995.  The appellant is the veteran's widow.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from an April 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana that denied entitlement 
to service connection for the cause of the veteran's death.  
The Board in September 1997 remanded the case for further 
development. 

The appeal was returned to the Board for appellate 
consideration.  The Board in July 1999 referred the case for 
a medical expert's opinion, as provided for in existing VA 
directive and 38 C.F.R. § 20.901 (1999).  In September 1999, 
the expert medical opinion was referred to the 
representative for review and an opportunity to submit 
additional evidence or argument.  The representative in 
October 1999 supplemented the record with additional written 
argument.

The Board observes that the RO in January 1994 granted 
entitlement to a total disability rating based on individual 
unemployability from May 11, 1992.  The veteran was notified 
of the determination in February 1994 and he did not appeal 
the determination.  The appellant's application for 
dependency and indemnity compensation (DIC) coincided with 
the veteran's death in March 1995 and was, therefore, well 
after the effective date of 38 C.F.R. § 20.1106.  Although 
the claim for DIC was not brought under 38 U.S.C.A. § 1318(b) 
a claimant need not specifically articulate every basis of 
potential entitlement.  However, this matter does not require 
adjudication before the Board may proceed with a decision in 
the current appeal.  This is based on the fact that she has 
not alleged with specificity entitlement to DIC under 
38 U.S.C.A. § 1318(b) based on clear and unmistakable error, 
and the holdings in Wingo v. West, 11 Vet. App. 307 (1998) or 
Carpenter v. Gober, 11 Vet. App. 140 (1997) that would 
provide an alternative basis for such consideration are not 
applicable to this appeal.  Cf. Marso v. West, No. 97-2178 
(U.S. Vet. App. Dec. 23, 1999). 


FINDINGS OF FACT

1.  It has not been shown that the cause of the veteran's 
death on the basis of sudden cardiac death is related to 
service, as cardiovascular disease including hypertension was 
initially found many years after service.  

2.  The appellant's service connected arthritis of the knees 
did not cause death, it did not render him less capable of 
resisting the effects of the fatal disease nor was it 
material in accelerating death.


CONCLUSION OF LAW

The cause of the veteran's death, sudden cardiac death, did 
not result from a disability incurred in or aggravated by 
service, nor did a service-connected disability cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran at his death in March 1995 was in receipt of a 
total disability rating based on individual unemployability 
that had been in effect since May 1992.  The combined rating 
for his service-connected disabilities at the time was 80 
percent, with a right knee disability rated 50 percent, a 
left knee disability rated 40 percent and noncompensable 
ratings for pes planus and a burn scar of the right heel.  

The death certificate shows that the immediate cause of the 
veteran's death at age 75 was certified was sudden cardiac 
death.  The certifying official entered "none" in the 
section of the death certificate for other significant 
conditions contributing to death.  An autopsy was not 
performed.  The emergency room record from Citizen's Medical 
Center shows that he was brought there in shock without pulse 
or blood pressure.  The diagnoses were cardiopulmonary arrest 
and history of bacterial endocarditis.

The veteran's service medical records and the extensive 
record of his medical treatment after service, reflected 
principally in VA examination and treatment reports and those 
of personal physicians, do not mention any evidence of 
cardiovascular disease until the late 1970's.  In VA clinical 
records dated in early 1978 he was reported to be on three 
types of medication for hypertension.  Surgically for the 
knees, he had right knee arthrotomy in 1971 and right knee 
patellectomy in 1972.  VA examination in early 1979 found him 
ambulatory.  In May 1979 he reported injuring the right knee 
while carrying lumber for a home addition project.

The record of the veteran's admission to St. Frances Cabrini 
Hospital in September 1979 reports hypertension of at least 
seven years, under treatment with medication for three years, 
and chest pain that had started three months prior to 
admission.  It was described as a dull ache that increased 
with exercise.  There was no knowledge of a major heart 
attack.  It was noted that he was retired and did not work 
actively.  He was described as moderately obese.  The 
diagnostic cardiology imaging confirmed 80 percent or greater 
occlusion of three coronary arteries that was bypassed.  A 
consultant noted working in the heat precipitated the chest 
pain. 

The VA records show hospitalization for chest pain in late 
1980.  The records show that at the time he was able to walk 
short distances with a cane.  The use of a low cholesterol 
diet was noted. 

Records received from K.P.M., Jr., M.D., show hospitalization 
in 1981 for chest pain and in 1982 for angina and marked 
bradycardia for which pacemaker implantation was chosen.  The 
veteran was described as having an average body build when 
readmitted to the Cabrini facility in late 1982 for the 
pacemaker installation.  He had an abnormal exercise stress 
test with frank syncopal episode.  He was given instructions 
on a low cholesterol diet.  During hospitalization in 1989 
for recurrent chest pain he was noted to have severe 
emphysema and severe arthritis.  It was noted that he was to 
remain on a low cholesterol diet and not have any marked 
exertion for several days before slowly increasing his 
activity.  

VA medical records show that in late 1987 the veteran was 
considered a candidate for a right total knee replacement but 
that his heart disease precluded the procedure.  In early 
1988 he received a cane for ambulating and that in late 1991 
he was ambulating with crutches and thereafter in early 1991 
he reportedly was able to walk short distances with crutches.  
In late 1992 he was noted to have shortness of breath with 
slight exertion.  The clinical record entries in 1993 and 
1994 show ongoing observation for knee pain described as 
severe and limiting ambulating.  

VA records also show that in late 1992 he was referred to the 
surgical clinic for possible abdominal aortic aneurysm but 
that, an earlier radiology interpretation notwithstanding, an 
examiner felt that the veteran had no evidence suggestive of 
abdominal aortic aneurysm.  The VA examination in 1992 that 
led to the surgical referral found that he could only 
maneuver with crutches.  In a contemporaneous report, M.B.B., 
Jr., M.D., noted the veteran was unable to bear weight 
without pain and required crutches.  The physician opined 
that with a total knee arthroplasty he could become 
ambulatory without crutches.  

The veteran testified in 1993 regarding his limited 
ambulating capability.  Dr. M. reported in 1993 that he had 
to use crutches or a wheelchair at all times now.  In late 
1994 hospitalization of the veteran Dr. M. reported that he 
had severe coronary artery disease that was inoperable, 
severe degenerative arthritis as well as chronic obstructive 
lung disease.  A VA examiner in 1993 found the veteran able 
to walk slowly with crutches and opined that is age and 
general physical condition made him a poor surgical risk for 
knee prosthesis.  

Although in March 1995 when approved for a wheelchair lift he 
was reported to have been wheelchair bound since 1991, but 
with functional upper extremities, earlier records as late as 
August 1994 report that he was able to ambulate.  In November 
1993 it was mentioned that he was ambulatory with crutches 
and used a wheelchair because of knee pain on weight bearing.  
The record reported that he was 6' 2" in height and weighed 
236 pounds.  A clinical record entry in September 1993 noted 
that because of advanced cardiac disease he was advised 
against knee surgery for severe degenerative joint disease.  
Earlier when a right knee brace was provided in 1992 he was 
described as a nonsurgical candidate.  His diet was discussed 
in June 1993, and in January 1994 it was mentioned that he 
had received instruction in diet control.  

During readmission to the Cabrini medical facility in 1994 
the severe coronary artery disease was described as 
inoperable and his knee arthritis as severe.  In late 1994 
Dr. M. stated that he treated the veteran for severe 
degenerative arthritis of the knees that made it very 
difficult for him to ambulate without being in a wheelchair.  
He stated that the veteran was unable to climb steps due to 
his problem and therefore a wheelchair ramp was requested to 
assist him.  The record included a contemporaneous statement 
from F.T.J., D.O. in favor of a van lift because of the 
veteran's orthopedic and medical conditions.

The record of the veteran's admission to Glenwood Medical 
Center in late 1994 principally for sepsis notes he stated 
that he had lost a significant amount of weight in the 
previous four months.  An examiner commented that he appeared 
thinner than the last time he was seen.  Other diagnoses at 
discharge in January 1995 were status post cerebrovascular 
accident, mild anemia, splenic infarcts, bilateral discoid 
atelectasis, right pleural effusion, gallbladder edema and 
mild hypokalemia.  

On VA examination in March 1995, the veteran complained of 
constant pain, no walking or moving whatsoever and that he 
could not go upstairs at all.  It was reported that he was 
unable to wear a knee brace and did not use a walker or cane 
because of no strength in the lower extremities.  He reported 
doing all functions in the wheelchair.  The examiner found no 
weight bearing ability, extremely decreased strength of 
motion in the lower extremities and that he could not stand 
with assistance.  The diagnosis was traumatic arthritis of 
the knees with marked reduced function and instability.  The 
same examiner evaluated the peripheral nerves and noted the 
veteran had not used crutches in the previous six months and 
said that he could not use them any more.  The examiner noted 
the evaluation was for a wheel- chair lift because it was 
difficult for him to move.  It was noted that the veteran's 
physical therapy provider concurred in the need for this 
assisting device.   

In July 1995, Dr. M. opined that the veteran's cardiac 
problems were exacerbated by the fact that because of severe 
degenerative problems with his knees it was impossible for 
him to perform exercises such as walking required for cardiac 
rehabilitation.

In May 1996, A.L., Jr., M.D., stated that the veteran was 
under his care from late 1994 to early 1995 for aortic valve 
endocarditis and that he had ongoing problems with congestive 
heart failure and coronary artery disease.  He died suddenly 
at home during treatment and it was felt that his death was 
most likely directly related to a sudden cardiac event.  It 
was noted that the veteran had chronic disability related to 
the use of his legs and limited his ability to ambulate 
without a significant degree of exertion.  Dr. L. opined that 
it was conceivable that because of the excessive exertion 
needed for him to get around this disability could have 
aggravated his cardiac condition and contributed to his 
sudden death.

The appellant testified at a RO hearing that the veteran was 
unable to get around because of his knees, that he would push 
himself with his arms and that he needed assistance in daily 
activities.  She also stated that physicians told her that 
the heart disease was related to his lack of exercise, that 
he was told to exercise and that before he had the knee 
problems he was in good physical shape (at 4-7, 14-16).  Her 
daughter, a practical nurse, when asked about a therapy 
program for the veteran's heart disease stated that there was 
nothing he could do in therapy because he was not able to 
exercise but that they tried (at 24).  The representative 
referred to a medical treatise discussion of a relationship 
to the veteran's circulatory problem and his degenerative 
disease (at 29).  The appellant submitted several pages from 
a medical text, identified as the Merck Manual (at 22-23), 
that discussed generalized cardiovascular disease and sudden 
cardiac death.  

The testimony of the appellant and her daughter at the Board 
hearing in 1997 was in accord with the RO hearing testimony 
regarding the development of the veteran's cardiovascular 
disease and the coexisting problem with arthritis of the 
knees.  The appellant acknowledged the medical statements 
regarding arthritis as a factor in his death.  Regarding an 
exercise program, the appellant recalled that he was to walk 
and she purchased a treadmill machine but that he had trouble 
with his legs swelling.  She did not mention a more specific 
exercise routine or program.  She recalled that for about 10 
years before his death he could not get around without 
crutches and that his weight would vary with his ability to 
exercise (at, inter alia, 8-10, 15).  Her daughter, a nurse, 
said that he had problems with edema but that he did not gain 
much weight although he was a big man (at 14). 

In March 1998 a VA cardiologist, after review of the 
veteran's claims file, opined that it was not likely that the 
veteran's cardiac problems and sudden death was caused by his 
service-connected knee injury.  The physician stated that he 
could not answer other questions without resorting to 
speculation.  The RO had obtained the medical review asked 
for in the Board remand in 1997.  The Board had sought 
additional information as to whether the veteran's service 
connected bilateral knee disability was a cause or 
contributing factor to his death.  A cardiologist was asked 
to opine as to whether it was at least as likely as not that 
the disability, or any inability to exercise or need for 
excessive exertion associated therewith, contributed 
substantially or materially to the veteran's death, combined 
to cause it or hasten his death, or lent assistance in 
producing his death.

In July 1999 the Board referred the case for an opinion from 
a medical expert associated with VA.  The Board asked the 
expert to opine as to whether the bilateral knee disability 
contributed substantially or materially to cause death by 
combining to cause death or lending aid or assistance to his 
death.  If so, the expert was asked to describe the manner in 
which it so caused or contributed to death.  The expert was 
asked to comment on the medical opinions from Dr. M. in July 
1995 and Dr. L. in May 1996.

In August 1999, the medical expert opined that from the 
record it appeared the veteran had severe heart disease and 
from the evidence that he died of cardiac arrhythmia or 
cardiac failure.  According to the expert, the record 
documented in considerable detail conditions of coronary 
artery disease and valvular disease that by themselves 
appeared to be primarily responsible for his death.  

The expert agreed that rehabilitation of patients with 
cardiovascular disease included exercise, that the lack of 
exercise increased the risk of such disease and that certain 
types of exercise programs are beneficial in the 
rehabilitation of such patients.  The expert opined that 
although the record suggested the veteran's degenerative knee 
disability would have made it difficult for him to 
participate in certain kinds of exercise programs, it may 
have been possible for him to participate in other types of 
physical activity.  Thus, it was the expert's opinion that it 
was not clear that the knee disability and subsequent 
decrease in ability to exercise caused the cardiovascular 
disease that led to death.  

As for Dr. M's. medical opinion, the expert agreed that in 
general moderate exercise was beneficial to rehabilitate 
cardiac disease patients but that did not mean the lack of 
exercise causes the disease.  Regarding Dr. L's. opinion, the 
expert agreed that extreme exertion could increase the risk 
of death in some patients with cardiovascular disease but 
that in this case the record did not contain evidence that 
the veteran's increased exertion caused his sudden cardiac 
death.

Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991). 

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and cardiovascular disease including hypertension 
becomes manifest to a degree of 10 percent or more within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107; 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A threshold question to be answered is whether evidence of a 
well-grounded claim has been presented; that is, a claim that 
is plausible or capable of substantiation. Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Derwinski, 
6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

A well grounded claim for the cause of a veteran's death 
requires competent evidence of the veteran's death; a disease 
or injury which was incurred in service (lay or medical 
evidence); and a nexus between the in-service disease or 
injury and the veteran's death (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed.Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

(a) The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.

(c) Contributory cause of death. (1) Contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In 
view of the evidence that includes medical opinion suggesting 
a nexus between the veteran's service-connected arthritis of 
the knees and his death, the Board finds that the appellant 
has met this initial burden. The opinions of Dr. M. and Dr. 
L. collectively are sufficient to well ground the claim for 
contributory cause of death in light of the applicable legal 
standard.  See for example Molloy v. Brown, 9 Vet. App. 513 
(1996).

The Board also finds that as a result of the development 
completed in this case there is no further duty to assist the 
appellant in regard to the development of her claim.  The 
Board in remanding the case sought to ensure she was afforded 
due process in view of the information on file.  In view of 
the questionable value of VA examination obtained as a result 
of the Board remand, the Board in 1999 asked for and received 
a VA expert medical opinion.  

In obtaining this opinion, the Board in effect recognized the 
medical complexity of the case.  The appellant and her 
representative were advised of the Board's decision to obtain 
a VA opinion, more specifically an opinion from a medical 
expert associated with VA.  Upon being furnished a copy of 
the opinion, they did not offer argument challenging the 
opinion as inadequate from the standpoint of the source 
consulted.  Nor was there any intimation or argument of 
possible prejudice based on the selection of a VA medical 
expert rather than a medical expert not associated with VA.  
The Board's reference to 38 U.S.C.A. § 7109 and 38 C.F.R. 
§ 20.901 in the letter requesting the VA expert medical 
opinion did not confer a right to an outside expert's 
opinion.  The Board's authority to seek an outside opinion is 
purely discretionary.  See, Winsett v. West, 11 Vet. App. 
420, 425-26 (1998).

The Board observes that the RO made a diligent effort to 
obtain an adequate record.  The RO did complete the actions 
requested and the Board has not been alerted to evidence 
probative in the determination of service connection for the 
cause of the veteran's death that is likely available but 
that has not as yet been obtained.  The record includes a 
record of medical treatment from several physicians, in 
particular those who have opined in favor of the claim.  The 
Board must observe that the VA opinion is comprehensive and 
took into account the appellant's arguments, pertinent 
history and supporting medical opinions.  It appears the VA 
expert responded to the specific questions set forth in the 
Board request.  In view of the development completed in this 
case, the Board is left with the belief that the record is 
sufficient for an informed evaluation, without any potential 
prejudice being called to its attention.  Stegall v. West, 
11 Vet. App. 268 (1998); Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  

The claim is based in part on the theory of direct causation, 
that being a link between the development of cardiovascular 
disease and the veteran's debilitated condition on account of 
his service-connected arthritis.  Medical treatise evidence 
was introduced on this point and the appellant testified at a 
RO hearing regarding this basis of connection.  However, the 
Board must observe that no medical opinion was offered in 
support of a causal connection between the service-connected 
arthritis and the development of presumed fatal 
cardiovascular disease.  The VA medical expert and another VA 
physician earlier also opined against it.  

Since the medical treatise evidence was introduced by and on 
behalf of the appellant, the Board may not ignore it.  
However, the Board must observe that the generally applicable 
test in establishing the value of such evidence was recently 
discussed in Russell v. West, No. 97-359 (U.S. Vet. App. June 
18, 1999) slip op. at 19-20.  It was noted that in order to 
establish service connection by means of a medical treatise, 
the treatise evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim."  
Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, the 
treatise evidence, "standing alone", must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Ibid, Sacks v. West, 
11 Vet. App. 314, 317 (1998).  The Board observes that that 
the treatise material submitted does not have the requisite 
"degree of certainty" required by Wallin and Sacks, supra; 
see also Libertine, 9 Vet. App. at 523 (medical treatise 
evidence must demonstrate connection between service 
incurrence and present injury or condition). 

The medical treatise information submitted for the record 
does not address the situation specific to this case but is 
more general in discussing cardiovascular disease and sudden 
cardiac death.  

The main argument concerns the effect of the service-
connected arthritis of the knees in connection with 
coexisting cardiovascular disease in producing death.  
Basically, the argument is that the veteran was rendered 
incapable of dealing with the cardiovascular disease because 
of an inability to exercise and, in essence, the excessive 
exertion required to complete any daily living activities.  
Thus, it is argued that the service-connected disability was 
a contributory cause of death as it substantially or 
materially contributed to cause death.  

The record shows clearly that the veteran had knee problems, 
principally in the right knee many years before he was found 
to have multivessel coronary artery disease and that he was 
able to undertake activities requiring appreciable exertion 
around the time of its discovery in the late 1970's.  There 
is simply no competent evidence to contradict what is obvious 
from the record.  There is also evidence that the disability 
of the knees progressed in the 1980's and that his ambulating 
was appreciably limited but possible with the aid of a cane 
or crutches.  He did not become wheelchair bound until the 
early 1990's although he was apparently issued a wheelchair 
at some point earlier that he used intermittently.  This 
chronology is apparent from the treatment history as recorded 
in VA clinical records that date from the early 1980's.

From the standpoint of his cardiovascular disease, it was 
severe and he was plagued with recurring exacerbation of the 
disease which led to the implantation of a pacemaker in the 
mid 1980's.  Thereafter, his personal physician, Dr. M. 
described the disease as severe, and he was not an acceptable 
surgical risk for potentially ameliorative knee surgery on 
account of the cardiovascular disease.  His death was 
presumed to have been from a cardiac event although the 
precise cause of death was not determined.  

The assertion of a nexus between the veteran's death and 
limitation in activity on account of the arthritis of the 
knees found support in the statements of Dr. M. in 1995 and 
Dr. L. in 1996.  However, Dr. L.'s opinion is speculative, 
indicating no more than a conceivable relationship between 
the veteran's excessive exertion and his cardiac condition.  
This statement did not indicate any material contribution to 
the veteran's death by reason of his service-connected 
disability.  With regard to Dr. M.'s opinion, again, while 
the physician related exacerbations of cardiac disease to 
lack of exercise, he did not indicate aggravation of the 
cardiac disease or any chronic increase of cardiac 
dysfunction to the service-connected knee disabilities or 
effects thereof, and his statement did not indicate a 
material contribution to the veteran's death by the service-
connected disabilities.  The VA medical expert suggested that 
a walking program was not the only type of physical activity 
beneficial to cardiac patients, and the record does not 
indicate that any other rehabilitation program was instituted 
or that other beneficial cardiac programs, such as dietary 
and weight-loss programs which the veteran might have 
followed, were prevented by his service-connected 
disabilities.  

The VA expert opinion is comprehensive and offers probative 
evidence in the matter under consideration.  As with other 
opinion previously of record it was made by a physician with 
competence in the relevant medical specialty.  It also 
included review of records.  The medical expert opinion 
offered a well reasoned analysis against service connection 
for the cause of the veteran's death.  

There is no contemporaneous competent opinion to the contrary 
so as to reasonably call into question the expert opinion or 
minimize its probative weight.  As with any piece of 
evidence, the credibility and weight to be attached to the VA 
expert opinion and others of record is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  It is well established that lay observation is not 
sufficient to establish a medical diagnosis or causation.  

The VA medical specialist carefully reviewed the facts 
specific to the veteran's case and highlighted the evidence 
found to support a finding against a relationship between the 
cause of death and the veteran's arthritis of the knees, 
specifically limitations in movement or increased exertion 
imposed by it.  The VA specialist did not locate evidence of 
such extreme exertion linked to the arthritis of the knees, 
and in particular any such exertion being implicated in the 
veteran's death.  Dr. L. appears to speculate as to the 
extent of increased exertion experienced by the veteran since 
at the time he treated the veteran, in the year prior to his 
death, the veteran was essentially confined to a wheel chair.  

Another fact specific to the veteran's case noted by the VA 
expert and not discussed elsewhere was the inability of the 
veteran to participate in other kinds of or types of physical 
activity, the limitations imposed by his arthritis of the 
knees notwithstanding.  Dr. M. made this point but he offered 
no specifics regarding any formal rehabilitation program that 
was recommended to the veteran or modified to accommodate the 
limitations imposed by the arthritis of the knees or its 
impact on the effectiveness of such a program.  The VA expert 
did not find the veteran prevented from other types of 
physical activity nor was it evident from the record.  
Indeed, his upper body strength was apparently not impaired 
because of a service-connected disability and there was 
testimony that he would pull himself with the upper 
extremities if unable to walk.  The VA expert opinion offers 
plausibly based arguments against the claim, and the Board 
finds that the VA opinion is entitled to significant 
probative weight because of its fact specific analysis and 
its rationale, which was well reasoned.  

The evidence therefore, viewed objectively, is not at least 
in relative equipoise on the question of whether the 
veteran's arthritis of the knees was a material factor in his 
death.  The Board finds that the competent evidence does 
preponderate against the claim, and the claim should be 
denied.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The appellant 
produced evidence to support a contention of a contributory 
cause of death and the Board has commented as to why it does 
not find the evidence of sufficient probative value to find 
in favor of the appellant.  The VA medical expert offered a 
well reasoned opinion.  The expert, unlike the favorable 
opinions, provided some rationale for the opinion against a 
likely nexus.  

Obvious from the record is the presence of overwhelming 
cardiovascular disease.  The arthritis of the knees did not 
affect a vital organ.  However likely his death may have been 
from a sudden cardiac event, it would require speculation to 
link his death to the service-connected arthritis of the 
knees on a causally connected basis, particularly where, as 
is the case here, there is uncertainty as to the underlying 
cause of the sudden cardiac death.  Wray v. Brown, 7 Vet. 
App. 488, 491-92 (1995); Harvey v. Brown, 6 Vet. App. 390, 
394 (1994).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

